Citation Nr: 1525878	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1978, November 1978 to November 1984, and January 1985 to January 1991.  The Veteran also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the RO.


FINDING OF FACT

Left ear hearing loss disability is attributable to in-service noise exposure.


CONCLUSION OF LAW

Left ear sensorineural hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

As shown by his DD Form 214 and reported during his VA examination, the Veteran was a security policeman in the Air Force and a sonar technician in anti-submarine warfare while in the Navy.  It is clear from his credible lay statements that he was exposed to loud noises from weapons, serving on ships, and working flight line duty as a policeman.  

Service treatment records are negative for complaints, treatment or diagnosis of hearing loss, although there was a shift in his hearing levels shown on his separation examination.  The shift was not significant enough to meet VA's criteria for service connection for a hearing loss disability. 

In October 2010, a private medical examiner diagnosed bilateral high-frequency sensorineural hearing loss.  He stated that the hearing loss is as likely as not a direct result of noise exposure which occurred while on active duty.

When examined by VA in April 2011, the Veteran reported being exposed to excessive noise levels from weapons as a policeman, and machinery and tools while on ships.  Significantly, the examination showed that the Veteran currently has left ear hearing loss for VA purposes.  The examiner opined that it is less likely than not that the Veteran's left ear hearing loss is due to noise exposure during service.  The examiner explained that since the Veteran did not have a hearing loss on his exit examination, his left ear hearing loss is not related to the noise exposure he experienced in service. 

While the April 2011 examiner found that the Veteran's left ear hearing loss was not related to his service, the opinion is of limited probative value as the Veteran's credible lay assertions and statements were not fully assessed.  The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, as noted, the Board concedes that the Veteran was exposed to harmful noise levels while serving on active duty.  Moreover, medical evidence establishes that the Veteran meets the VA's regulatory requirements for left ear hearing loss disability.  The only question that remains is if there is a nexus between the left ear hearing loss disability and the acoustic trauma during service.

Here, the Veteran's statements that his left ear hearing loss began as the result of his exposure to acoustic trauma during service are credible evidence to support his claim.  There is no showing that the Veteran had any significant noise exposure following his service.  During the VA examination, the Veteran reported no harmful noise exposure post service.  Significantly, the private examiner's opinion supports the Veteran's contentions.  

After a careful review of the entire record and affording the Veteran all benefit of the doubt, the Board finds that service connection for left ear hearing loss disability is warranted.



ORDER

Service connection for left ear hearing loss disability is granted. 




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


